UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 Commission File Number 1-13884 Cameron International Corporation (Exact Name of Registrant as Specified in its Charter) Delaware 76-0451843 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 1333 West Loop South, Suite 1700, Houston, Texas 77027 (Address of Principal Executive Offices) (Zip Code) 713/513-3300 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since LastReport) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one) Large accelerated filer R Accelerated filer £ Non-accelerated filer £ Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R Number of shares outstanding of issuer’s common stock as of April 24, 2009 was TABLE OF CONTENTS PARTI — FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Consolidated Condensed Results of Operations 3 Consolidated Condensed Balance Sheets 4 Consolidated Condensed Statements of Cash Flows 5 Notes to Consolidated Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 28 PARTII — OTHER INFORMATION 28 Item 1. Legal Proceedings 28 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 31 Item 4. Submission of Matters to a Vote of Security Holders 31 Item 5. Other Information 31 Item 6. Exhibits 32 SIGNATURES 32 2 PART I — FINANCIAL INFORMATION Item 1. Financial Statements CAMERON INTERNATIONAL CORPORATION CONSOLIDATED CONDENSED RESULTS OF OPERATIONS (dollars and shares in thousands, except per share data) Three Months Ended March 31, 2009 2008 (as revised)(1) (unaudited) REVENUES $ 1,257,023 $ 1,339,254 COSTS AND EXPENSES Cost of sales (exclusive of depreciation and amortization shown separately below) 843,658 965,359 Selling and administrative expenses 164,618 157,346 Depreciation and amortization 36,716 31,906 Interest income (2,179 ) (6,143 ) Interest expense 24,541 10,311 Restructuring expense 22,316 − Total costs and expenses 1,089,670 1,158,779 Income before income taxes 167,353 180,475 Income tax provision (52,716 ) (57,494 ) Net income $ 114,637 $ 122,981 Earnings per common share: Basic $ 0.53 $ 0.57 Diluted $ 0.52 $ 0.53 Shares used in computing earnings per common share: Basic 216,891 216,746 Diluted 219,996 230,466 (1) Amounts have been retrospectively revised as a result of the adoption, effective January 1, 2009, of FASB Staff Position APB 14-1, Accounting for Convertible Debt Instruments That May Be Settled in Cash Upon Conversion (including Partial Cash Settlement). The accompanying notes are an integral part of these statements. 3 CAMERON INTERNATIONAL CORPORATION CONSOLIDATED CONDENSED BALANCE SHEETS (dollars in thousands, except shares and per share data) March 31, 2009 December 31, 2008 (unaudited) (as revised)(1) ASSETS Cash and cash equivalents $ 1,442,021 $ 1,621,046 Receivables, net 950,958 950,362 Inventories, net 1,508,500 1,336,925 Other 174,876 148,110 Total current assets 4,076,355 4,056,443 Plant and equipment, net 941,356 931,647 Goodwill 696,440 709,217 Other assets 207,864 205,064 TOTAL ASSETS $ 5,922,015 $ 5,902,371 LIABILITIES AND STOCKHOLDERS’ EQUITY Current portion of long-term debt $ 184,656 $ 161,279 Accounts payable and accrued liabilities 1,791,349 1,854,384 Accrued income taxes 88,562 95,545 Total current liabilities 2,064,567 2,111,208 Long-term debt 1,222,599 1,218,627 Deferred income taxes 100,553 99,149 Other long-term liabilities 123,381 128,860 Total liabilities 3,511,100 3,557,844 Stockholders’ Equity: Common stock, par value $.01 per share, 400,000,000 shares authorized, 236,316,946 shares issued at March 31, 2009 (236,316,873 shares issued at December 31, 2008) 2,363 2,363 Capital in excess of par value 1,253,813 1,254,593 Retained earnings 1,924,550 1,809,913 Accumulated other elements of comprehensive income (133,732 ) (84,218 ) Less: Treasury stock, 19,364,786 shares at March 31, 2009 (19,424,120 shares at December 31, 2008) (636,079 ) (638,124 ) Total stockholders’ equity 2,410,915 2,344,527 TOTAL LIABILITIES ANDSTOCKHOLDERS’ EQUITY $ 5,922,015 $ 5,902,371 (1) Amounts have been retrospectively revised as a result of the adoption, effective January 1, 2009, of FASB Staff Position APB 14-1, Accounting for Convertible Debt Instruments That May Be Settled in Cash Upon Conversion (including Partial Cash Settlement). The accompanying notes are an integral part of these statements. 4 CAMERON INTERNATIONAL CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (dollars in thousands) Three Months Ended March 31, 2009 2008 (as revised)(1) (unaudited) Cash flows from operating activities: Net income $ 114,637 $ 122,981 Adjustments to reconcile net income to net cash (used for) provided by operating activities: Depreciation 26,463 23,263 Amortization 10,253 8,643 Non-cash stock compensation expense 7,750 9,996 Tax benefit of employee stock compensation plan transactions and deferred income taxes 2,779 (797 ) Changes in assets and liabilities, net of translation, acquisitions and non-cash items: Receivables (2,403 ) (61,197 ) Inventories (187,849 ) (43,013 ) Accounts payable and accrued liabilities (61,155 ) (30,652 ) Other assets and liabilities, net (38,757 ) 15,155 Net cash (used for) provided by operating activities (128,282 ) 44,379 Cash flows from investing activities: Capital expenditures (48,952 ) (45,141 ) Acquisitions, net of cash acquired - (57,512 ) Proceeds from sale of plant and equipment 1,512 293 Net cash used for investing activities (47,440 ) (102,360 ) Cash flows from financing activities: Short-term loan borrowings, net 23,005 170,536 Purchase of treasury stock (7,055 ) (120,420 ) Proceeds from stock option exercises, net of tax payments from stockcompensation plan transactions (1,123 ) 927 Excess tax benefits from employee stock compensation plan transactions 1,827 6,859 Principal payments on capital leases (2,010 ) (1,727 ) Net cash provided by financing activities 14,644 56,175 Effect of translation on cash (17,947 ) 6,252 (Decrease) increase in cash and cash equivalents (179,025 ) 4,446 Cash and cash equivalents, beginning of period 1,621,046 739,916 Cash and cash equivalents, end of period $ 1,442,021 $ 744,362 (1) Amounts have been retrospectively revised as a result of the adoption, effective January 1, 2009, of FASB Staff Position APB 14-1, Accounting for Convertible Debt Instruments That May Be Settled in Cash Upon Conversion (including Partial Cash Settlement). The accompanying notes are an integral part of these statements. 5 CAMERON INTERNATIONAL CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS Unaudited Note 1: Basis of Presentation The accompanying Unaudited Consolidated Condensed Financial Statements of Cameron International Corporation (the Company) have been prepared in accordance with Rule10-01 of Regulation S-X and do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements. Those adjustments, consisting of normal recurring adjustments that are, in the opinion of management, necessary for a fair presentation of the financial information for the interim periods, have been made. The results of operations for such interim periods are not necessarily indicative of the results of operations for a full year. The Unaudited Consolidated Condensed Financial Statements should be read in conjunction with the Audited Consolidated Financial Statements and Notes thereto filed by the Company on Form10-K for the year ended December 31, 2008. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Such estimates include, but are not limited to, estimates of total contract profit or loss on certain long-term production contracts, estimated losses on accounts receivable, estimated realizable value on excess and obsolete inventory, contingencies, including tax contingencies, estimated liabilities for litigation exposures and liquidated damages, estimated warranty costs, estimates related to pension accounting, estimates related to the fair value of reporting units for purposes of assessing goodwill for impairment, estimated proceeds from assets held for sale and estimates related to deferred tax assets and liabilities, including valuation allowances on deferred tax assets. Actual results could differ materially from these estimates. Certain prior period amounts have been retrospectively revised as a result of the adoption, effective January 1, 2009, of FASB Staff Position APB 14-1, Accounting for Convertible Debt Instruments That May Be Settled in Cash Upon Conversion (including Partial Cash Settlement) (FSP APB 14-1).See Note 8 of the Notes to Consolidated Condensed Financial Statements for additional information. Note 2: Recently Issued Accounting Pronouncements Effective January 1, 2009, the Company adopted Statement of Financial Accounting Standards No. 141R, Business Combinations (SFAS 141R) and Statement of Financial Accounting Standards No. 160, Accounting and Reporting of Noncontrolling Interest in Consolidated Financial Statements, an amendment of ARB No. 51 (SFAS 160). There was no material impact on the Company’s financial statements as of January 1, 2009 as a result of adopting either statement, although it is anticipated that SFAS 141R will significantly affect the Company’s accounting for future business combinations.No business combinations were completed during the first quarter of 2009 utilizing SFAS 141R. The Company adopted the provisions of Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157) relating to financial assets and liabilities and other assets and liabilities carried at fair value on a recurring basis as required on January 1, 2008. As allowed by FASB Staff Position FAS 157-2, Effective Date of FASB Statement No. 157, the Company deferred the adoption of SFAS 157 with respect to all remaining nonfinancial assets and liabilities until January 1, 2009. There was no impact on the Company’s financial statements at the time of adoption of the remaining provisions of SFAS 157 as required on January 1, 2009; however, the Company does expect that this new standard will impact certain aspects of its accounting for business combinations on a prospective basis, including the determination of fair values assigned to certain purchased assets and liabilities. Note 3: Restructuring Expense Included in operating results for the first quarter of 2009 are employee severance and related benefits and certain other costs totaling $22,316,000, primarily associated with workforce reductions during the first quarter of 2009.
